Citation Nr: 1434290	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1996 to April 1998.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for foot, knee, eye and low back disorders.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems includes several hundred pages of VA treatment records which have been considered as part of the present appeals

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Low Back Disorder

In 1996, during the Veteran's period of active service, he was involved in a motor vehicle accident, and a December 1996 treatment report indicates that the Veteran complained of tenderness in the low back immediately following the accident.

The Veteran's post-service VA treatment records are productive of complaints of pain, but without identifiable underlying pathology until 2008 when diagnoses of ankylosing spondylitis begin to appear in the record.  While diagnoses are still somewhat differential, the Board finds that the evidence suggests that the Veteran has a current low back disability such that a VA examination should be conducted to determine whether there is a relation to service.

Service Treatment Records

In January 2013, after the RO had prepared the most recent supplemental statement of the case in December 2012, VA received service treatment records containing potentially relevant evidence regarding the Veteran's claims in the form of previously unassociated service treatment records.  As VA has not also received a waiver of initial RO review of the newly added evidence from either the Veteran or his representative, the Board finds that all issues must be remanded for consideration by the RO and issuance of a supplemental statement of the case before the Board may proceed with its adjudication.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all relevant low back VA treatment records, newer than November 2012, not already associated with the claims file.

2.  Following the above development, the RO should schedule the Veteran for a VA examination of the low back.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any recommended testing, and then offer the following opinions:
	
(a) Identify all current diagnoses referable to the low back.

(b) For each diagnosis identified, state whether the back disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include a 1996 motor vehicle accident.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  After completing all indicated development, readjudicate the claims for service connection for low back, left knee, left eye and bilateral foot disorders in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



